Decision
On September 29, 2000, the defendant was sentenced to a thirteen (13) month commitment to the Department of Corrections, followed by four (4) years probation. In addition, the defendant was sentenced to forty (40) years in the Montana State Prison, with twenty (20) years suspended for the offense of Persistent Felony Offender. The defendant is not eligible for parole until he completes chemical dependency treatment, anger management, and moral reconation therapy, or until he has served ten (10) years' time, whichever is longer.
On February 8, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was represented by Michael Menahan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendánt was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the modification that the defendant be screened for entry into the Connections Corrections Program and for suitable aftercare, at an appropriate time prior to the completion of the defendant's prison sentence.
The reason for this modification is that the defendant has already been through the prison chemical dependency program twice, without success. The Connections Corrections Program might have some prospect in assisting the defendant in rehabilitating himself.
*19Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.